Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Snider on 2/18/22.

The application has been amended as follows:

Replace the claims with:

1. A method for exercising a muscle of a prostate comprising: 
 	inserting into a urethral meatus an object of suitable dimensions through a urethra and into a portion of the urethra that is surrounded by the prostate without entering a bladder; 
 	extending the muscle of the prostate by using the object as a lever where the fulcrum is made about a pelvis; 
 	strengthening the prostate muscle by contracting it against a counter acting force of the object supplied by a user; 

 	restoring prostate internal pressures so that fully matured end of life acinar cells and or any excess prostatic fluid are expelled allowing the prostate to become healthy again.  

2. The method of claim 1 wherein the object is composed of a nonporous, smooth and rigid material that provides exercise forces and is both hypoallergenic and easily cleaned.  

3. The method of claim 2 wherein the object is shaped on each end so as to provide easy passage into the urethra and the prostate so as to minimize user discomfort.  

4. The method of claim 3 wherein the object is long enough so as not to get lost in the urethra and to give the user a place to apply prostate muscle counter acting force.  

5. The method of claim 4 wherein the object is configured to stretch the prostate muscle and the prostate ligament structure before or after strengthening exercises to stimulate the prostate muscle before conditioning exercises and after exercises to gain and or avoid loss or range of motion.  

6. The method of claim 1 further comprising controlling of the location of the exercise device within the prostate by the user as the exercise regimen proceeds through a range of motion.  

7. The method of claim 4 wherein the object is used to exercise the prostate muscle and the prostate ligament structure such that the number of repetitions per set, the number of sets per exercise session and the recovery interval between sessions is chosen to maximize prostate muscle performance.  

8. The method of claim 4 wherein inserting the object is aided by use of a water or oil based lubricant.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The present invention pertains to a method for exercising a muscle of a prostate comprising: 
inserting into a urethral meatus an object of suitable dimensions through a urethra and into a portion of the urethra that is surrounded by the prostate without entering a bladder;  extending the muscle of the prostate by using the object as a lever where the fulcrum is made about a pelvis;  strengthening the prostate muscle by contracting it against a counter acting force of the object supplied by a user; engaging an exercise regimen that increases strength, flexibility and range of motion of the prostate muscle and a prostate ligament structure; and restoring prostate internal pressures so that fully matured end of life acinar cells and or any excess prostatic fluid are expelled allowing the prostate to become healthy again.  
 	The closest prior art includes USP 9,345,635, USP 8,182503, and USP 5,797,950 however they fail to anticipate the claimed methods.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/18/22